 1    JAMES L. DAY (WSBA #20474)                                HONORABLE FRANK L. KURTZ
      BUSH KORNFELD LLP
      601 Union Street, Suite 5000
 2    Seattle, WA 98101
      Tel: (206) 521-3858
      Email: jday@bskd.com
 3
      SAMUEL R. MAIZEL (Pro Hac Vice pending)
 4    DENTONS US LLP
      601 South Figueroa Street, Suite 2500
      Los Angeles, California 90017-5704
 5    Tel: (213) 623-9300
      Fax: (213) 623-9924
      Email: samuel.maizel@dentons.com
 6
      SAM J. ALBERTS (WSBA #22255)
 7    DENTONS US LLP
      1900 K. Street, NW
      Washington, DC 20006
 8    Tel: (202) 496-7500
      Fax: (202) 496-7756
      Email: sam.alberts@dentons.com
 9
      Proposed Attorneys for the Chapter 11 Debtors
      and Debtors In Possession
10

11                      UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF WASHINGTON
12
     IN RE:                                           Chapter 11
13
     ASTRIA HEALTH,                                   Case No. 19-01189-11
14              Debtor and Debtor In
                Possession.
15
     IN RE:                                           Chapter 11
16
     GLACIER CANYON, LLC,                             Case No. 19-01193-11
17              Debtor and Debtor In
                Possession.
18
     IN RE:                                           Chapter 11
19
     KITCHEN AND BATH                                 Case No. 19-01194-11
     FURNISHINGS, LLC,
20
                Debtor and Debtor In
                Possession.
21
                                                                          B USH K ORN FELD        L LP
     MOTION FOR JOINT ADMINISTRATION                                              LAW OFFICES
                                                                           601 Union St., Suite 5000
     AND LIMITED NOTICE                           1                     Seattle, Washington 98101-2373
     110697523\V-6                                                         Telephone (206) 292-2110
19-01189-FLK11       Doc 3   Filed 05/06/19   Entered 05/06/19   13:34:58 Facsimile
                                                                                 Pg (206)
                                                                                      1 of292-2104
                                                                                             27
 1
     IN RE:                                          Chapter 11
 2   OXBOW SUMMIT, LLC,                              Case No. 19-01195-11
 3            Debtor and Debtor In
              Possession.
 4

 5
     IN RE:                                          Chapter 11
 6   SHC HOLDCO, LLC,                                Case No. 19-01196-11
               Debtor and Debtor In
 7             Possession.

 8
     IN RE:                                          Chapter 11
 9   SHC MEDICAL CENTER -                            Case No. 19-01190-11
     TOPPENISH,
10              Debtor and Debtor In
                Possession.
11
     IN RE:                                          Chapter 11
12
     SHC MEDICAL CENTER - YAKIMA,                    Case No. 19-01192-11
13             Debtor and Debtor In
               Possession.
14
     IN RE:                                          Chapter 11
15
     SUNNYSIDE COMMUNITY                             Case No. 19-01191-11
     HOSPITAL ASSOCIATION,
16
                Debtor and Debtor In
                Possession.
17

18   IN RE:                                          Chapter 11
     SUNNYSIDE COMMUNITY                             Case No. 19-01197-11
19   HOSPITAL HOME MEDICAL
     SUPPLY, LLC,
20                Debtor and Debtor In
                  Possession.
21
                                                                          B USH K ORN FELD        L LP
     MOTION FOR JOINT ADMINISTRATION                                              LAW OFFICES
                                                                           601 Union St., Suite 5000
     AND LIMITED NOTICE                          2                      Seattle, Washington 98101-2373
     110697523\V-6                                                         Telephone (206) 292-2110
19-01189-FLK11       Doc 3   Filed 05/06/19   Entered 05/06/19   13:34:58 Facsimile
                                                                                 Pg (206)
                                                                                      2 of292-2104
                                                                                             27
 1
     IN RE:                                          Chapter 11
 2   SUNNYSIDE HOME HEALTH,                          Case No. 19-01198-11
 3              Debtor and Debtor In
                Possession.
 4
     IN RE:                                          Chapter 11
 5   SUNNYSIDE PROFESSIONAL                          Case No. 19-01199-11
     SERVICES, LLC,
 6               Debtor and Debtor In
                 Possession.
 7

 8   IN RE:                                          Chapter 11
     YAKIMA HOME CARE HOLDINGS,                      Case No. 19-01201-11
 9   LLC,
               Debtor and Debtor In
10             Possession.

11
     IN RE:                                          Chapter 11
12   YAKIMA HMA HOME HEALTH,                         Case No. 19-01200-11
     LLC,                                            DEBTORS’ JOINT MOTION FOR AN
13             Debtor and Debtor In                  ORDER (A) DIRECTING THE JOINT
               Possession.                           ADMINISTRATION OF THESE
                                                     CASES,1 INCLUDING THE USE OF
14                                                   CONSOLIDATED LISTS, AND (B)
                                                     LIMITING SCOPE OF NOTICE
15
                                                     WITH REQUEST TO SHORTEN TIME
                                                     FOR NOTICE AND OBJECTIONS &
16                                                   REQUEST FOR EMERGENCY
                                                     HEARING
17

18

19
     1
         This Motion seeks to administratively consolidate each of the thirteen cases filed
20
     on May 6, 2019.
21
                                                                          B USH K ORN FELD        L LP
     MOTION FOR JOINT ADMINISTRATION                                              LAW OFFICES
                                                                           601 Union St., Suite 5000
     AND LIMITED NOTICE                          3                      Seattle, Washington 98101-2373
     110697523\V-6                                                         Telephone (206) 292-2110
19-01189-FLK11       Doc 3   Filed 05/06/19   Entered 05/06/19   13:34:58 Facsimile
                                                                                 Pg (206)
                                                                                      3 of292-2104
                                                                                             27
 1                                 EMERGENCY MOTION

 2            Pursuant to Rule 1015(b), 2002, and 9007 of the Federal Rules of Bankruptcy

 3   Procedure (“Bankruptcy Rules”) and Rules 1015-1(b) and 2002-1 of the Local

 4   Rules for the United States Bankruptcy Court for the Eastern District of

 5   Washington (the “LBR”), Astria Health (“Astria”), Glacier Canyon, LLC

 6   (“Glacier”), Kitchen and Bath Furnishings, LLC (“K&B”), Oxbow Summit, LLC

 7   (“Oxbow Summit”), SHC Holdco, LLC (“SHC Holdco”), SHC Medical Center –

 8   Toppenish (“SHC Toppenish”), SHC Medical Center – Yakima (“SHC Yakima”),

 9   Sunnyside Community Hospital Association (“Sunnyside”), Sunnyside Community

10   Hospital Home Medical Supply, LLC (“Sunnyside Home Medical Supply”),

11   Sunnyside Home Health d/b/a Astria Home Health (“Sunnyside Home Health”),

12   Sunnyside Professional Services, LLC (“SPS”), Yakima Home Care Holdings, LLC

13   (“Yakima Home Care”), and Yakima HMA Home Health, LLC (“Yakima Home

14   Health”), debtors and debtors-in-possession (collectively, the “Debtors”) in the

15   above-captioned chapter 11 bankruptcy cases (these “Chapter 11 Cases”), jointly

16   move by this motion (the “Motion”) ex parte for the emergency entry of an order

17   (a) authorizing the joint administration of these Chapter 11 Cases for procedural

18   purposes only, including the use of consolidated lists, and that the Court maintain

19   one file and one docket for all of the Chapter 11 Cases under the lead case: In re

20   Astria Health; and (b) approving a Limited Mailing List and a limited notice

21   procedure.
                                                                         B USH K ORN FELD        L LP
     MOTION FOR JOINT ADMINISTRATION                                             LAW OFFICES
                                                                          601 Union St., Suite 5000
     AND LIMITED NOTICE                          4                     Seattle, Washington 98101-2373
     110697523\V-6                                                        Telephone (206) 292-2110
19-01189-FLK11       Doc 3   Filed 05/06/19   Entered 05/06/19   13:34:58Facsimile
                                                                                 Pg(206)
                                                                                      4 of   27
                                                                                          292-2104
 1            The requested relief will ensure that the thirteen Chapter 11 Cases filed on

 2   May 6, 2019, can be dealt with in an efficient and economical manner, for the

 3   benefit of the estates, the Court, the Office of the United States Trustee, and

 4   creditors, thus avoiding the need to file numerous repetitive, similar motions and

 5   other pleadings in the thirteen different Chapter 11 Cases. This Motion is based on

 6   the information contained herein, the attached Declaration of John Gallagher

 7   (“Gallagher Dec.”), 2 and other admissible evidence properly brought before the

 8   Court. In addition, the Debtors request that the Court take judicial notice of all

 9   documents filed with the Court in these Chapter 11 Cases.

10                                       JURISDICTION

11            This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157

12   and 1334. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

13                                 STATEMENT OF FACTS

14   A.       General Background

15            1.     On May 6, 2019 (“Petition Date”), the Debtors each filed a voluntary

16   petition for relief under chapter 11 of title 11 of the United States Code, 11 U.S.C.

17   §§ 101, et seq. (the “Bankruptcy Code”). The Debtors continue to manage their

18   businesses as debtors in possession pursuant to §§ 1107(a) and 1108 of the

19
     2
         The Debtors will also be submitting a separate declaration of John Gallagher in
20
     support of the other “first day” motions being filed on the Petition Date.
21
                                                                          B USH K ORN FELD        L LP
     MOTION FOR JOINT ADMINISTRATION                                              LAW OFFICES
                                                                           601 Union St., Suite 5000
     AND LIMITED NOTICE                           5                     Seattle, Washington 98101-2373
     110697523\V-6                                                         Telephone (206) 292-2110
19-01189-FLK11        Doc 3   Filed 05/06/19   Entered 05/06/19   13:34:58Facsimile
                                                                                  Pg(206)
                                                                                       5 of   27
                                                                                           292-2104
 1   Bankruptcy Code.3

 2   B.       Astria Operates a Statewide Healthcare System Through Its Affiliates

 3            2.     The Astria Health system, headquartered in the heart of Yakima

 4   Valley, Washington, and providing medical services to patients who generally

 5   reside in Yakima County and Benton County, Washington, is the largest non-profit

 6   healthcare system based in Eastern Washington, with annual revenues of

 7   approximately $240 million. Gallagher Dec. at ¶ 13. Astria is the parent non-profit

 8   organization of Yakima, Sunnyside, and Toppenish (collectively, the “Hospitals”),

 9   along with outpatient Astria Health Centers (14 medical clinics and 24 specialty

10   clinics), Ambulatory Surgical Center, Astria Hearing and Speech, and Astria Home

11   Health and Hospice with healthcare sites and providers conveniently located in

12   towns and cities throughout the region. Id. Collectively, they have 315 licensed

13   beds, three active emergency rooms, and a host of medical specialties. Id.

14            3.     Overall, the Astria health care system provides medical treatments to

15   approximately 346,400 patients annually, including approximately 7,344 who

16   spend at least one night in its Hospitals during the year. Id. at ¶ 14. Astria’s

17   necessity to the health and welfare of the people of the Yakima Valley is evidenced

18   by several facts, including having the:

19
     3
         All references to “§” or “section” herein are to Sections of the United States
20
     Bankruptcy Code.
21
                                                                          B USH K ORN FELD        L LP
     MOTION FOR JOINT ADMINISTRATION                                              LAW OFFICES
                                                                           601 Union St., Suite 5000
     AND LIMITED NOTICE                           6                     Seattle, Washington 98101-2373
     110697523\V-6                                                         Telephone (206) 292-2110
19-01189-FLK11        Doc 3   Filed 05/06/19   Entered 05/06/19   13:34:58Facsimile
                                                                                  Pg(206)
                                                                                       6 of   27
                                                                                           292-2104
 1                    only open-heart surgery program in Yakima County;

 2                    only neurosurgery program in Yakima County;

 3                    only elective cardiac catheterization program in Yakima County;

 4                    only hospital in Sunnyside, Washington;

 5                    only hospital in Toppenish, Washington; and

 6                    only obstetric services in the Lower Valley of Yakima County (both at
                       Sunnyside and Toppenish).
 7
     Id.
 8
              4.        Collectively, the Debtors provide the following services:                     allergy
 9
     testing and treatment program, ambulatory surgery, audiology, behavioral
10
     health/psychiatry, breast health center, cancer care, cardiac electrophysiology,
11
     cardiac rehabilitation, cardiothoracic surgery, catheterization lab, colorectal
12
     surgery, critical care medicine, diabetes education, diagnostic imaging and
13
     radiology, ear, nose and throat, emergency services, endocrinology, family
14
     medicine, gastroenterology, gynecological surgery, heart care, hand surgery, heart
15
     failure, home health, hospice, hospitalists, inpatient behavioral health, internal
16
     medicine, interventional cardiology, laboratory, life transitions intensive out-patient
17
     program, maternity services, medical withdrawal management, nephrology,
18
     neurosurgery, spine care, nutritional services, obstetrics and gynecology,
19
     occupational medicine, orthopedics, orthopedic surgery, outpatient palliative care,
20
     speech therapy, physical therapy, pediatrics, pharmacy, plastic and reconstructive
21
                                                                             B USH K ORN FELD        L LP
     MOTION FOR JOINT ADMINISTRATION                                                 LAW OFFICES
                                                                              601 Union St., Suite 5000
     AND LIMITED NOTICE                              7                     Seattle, Washington 98101-2373
     110697523\V-6                                                            Telephone (206) 292-2110
19-01189-FLK11           Doc 3   Filed 05/06/19   Entered 05/06/19   13:34:58Facsimile
                                                                                     Pg(206)
                                                                                          7 of   27
                                                                                              292-2104
 1   surgery, podiatry, rehabilitation, inpatient rehabilitation, rheumatology, senior

 2   services, sleep medicine, sports medicine, stroke care, surgical services, robotic

 3   surgery, general surgery, telehealth, urology, urological surgery, walk-in care,

 4   women’s health, vascular medicine, and wound care center. Id. at ¶ 15.

 5   C.       Financial Overview

 6            5.     The Debtors collectively have a total of approximately $72 million of

 7   outstanding secured debt. Id. at ¶ 16. A significant portion of their outstanding

 8   principal debt is pursuant to credit agreements to which SHC Holdco, Yakima,

 9   Toppenish, and either Astria or Yakima Home Care are all borrowers, and certain

10   of their non-filing affiliates are either co-borrowers or guarantors, and whose assets

11   all serve as security therefor. Id.

12            6.     As of the Petition Date, the Debtors also collectively have a total of

13   approximately $95 million in unsecured debt, not including amounts owed among

14   the Debtors, affiliates, and subsidiaries. Id. at ¶ 17.

15   D.       Each Debtor Company Is A Direct Or Indirect Affiliate of Astria

16            7.     The following graphic depicts the prepetition organizational structure

17   of the Debtor entities:

18

19

20

21
                                                                           B USH K ORN FELD        L LP
     MOTION FOR JOINT ADMINISTRATION                                               LAW OFFICES
                                                                            601 Union St., Suite 5000
     AND LIMITED NOTICE                            8                     Seattle, Washington 98101-2373
     110697523\V-6                                                          Telephone (206) 292-2110
19-01189-FLK11        Doc 3    Filed 05/06/19   Entered 05/06/19   13:34:58Facsimile
                                                                                   Pg(206)
                                                                                        8 of   27
                                                                                            292-2104
 1                                                             Astria
                                                               Health
 2                                                                                    Sunnyside
                          SHC                                                          Community        Glacier
                       Holdco, LLC                                                      Hospital      Canyon, LLC
 3                                                                                     Association

       SHC Medical     SHC Medical
         Center -        Center -                                       Sunnyside
 4                     Toppenish      Yakima Home      Sunnyside       Community
                                                                                        Sunnyside
                                                                                                         Oxbow         NonDebtor
        Yakima                            Care        Professional    Hospital Home
                                                                                       Home Health
                                                                                                        Summit,       Home Supply,
       d/b/a Astria    d/b/a Astria   Holdings, LLC                                    d/b/a Astria
                                                      Services, LLC      Medical                          LLC             LLC
        Regional        Toppenish                                                      Home Health
 5    Medical Center     Hospital
                                                                       Supply, LLC

                             Yakima HMA                                                                                 Kitchen and
 6                           Home Health,                                                                                   Bath
                              LLC d/b/a                                                                                 Furnishings,
                             Astria Home                                                                                    LLC
 7                              Health



 8   Id. at ¶ 18.

 9            8.        As depicted above, Astria is the sole member of Debtors SHC Holdco,

10   Sunnyside, and Glacier. Id. at ¶ 19. SHC Holdco is, in turn, the sole member of

11   Debtors Yakima, Toppenish, and Yakima Home Care. Id. Yakima Home Care is,

12   in turn, the sole member of Debtor Yakima HMA Home Health. Id. Sunnyside is

13   the sole member of Debtors SPS, Sunnyside Home Medical Supply, Astria Home

14   Health, and Oxbow Summit; and the sole member of nondebtor Home Supply,

15   LLC, which, in turn, is the sole member of Debtor K&B. Id.

16   E.       Unions Represent Employees Across All Companies

17            9.        The system employs approximately 1,547 employees (making it one of

18   the largest employers in the Yakima Valley), of whom 1,230 are full-time, 70 are

19   part-time, and 247 are per diem. Id. at ¶ 20. Approximately 36% of the Debtors’

20   employees—approximately 559 employees in total—are represented by collective

21   bargaining units, specifically through Washington State Nurses Association or
                                                                                                 B USH K ORN FELD        L LP
     MOTION FOR JOINT ADMINISTRATION                                                                    LAW OFFICES
                                                                                                601 Union St., Suite 5000
     AND LIMITED NOTICE                                           9                          Seattle, Washington 98101-2373
     110697523\V-6                                                                              Telephone (206) 292-2110
19-01189-FLK11            Doc 3       Filed 05/06/19         Entered 05/06/19          13:34:58Facsimile
                                                                                                       Pg(206)
                                                                                                            9 of   27
                                                                                                                292-2104
 1   SEIU Healthcare 1199NW. Id. Approximately 600 doctors have privileges at the

 2   Hospitals. Id.

 3                           SUMMARY OF REQUESTED RELIEF

 4   A.       Joint Administration and Consolidated Lists

 5            10.    The Debtors jointly request, pursuant to Bankruptcy Rule 1015(b),

 6   entry of an order on an emergency basis directing joint administration of these

 7   Chapter 11 Cases for procedural purposes only, to include:

 8            (a)    use of a single pleadings docket for administrative matters under the

 9                   lead case: In re Astria Health; and the filing, lodging and docketing of

10                   pleadings and orders, where appropriate;

11            (b)    use of a single pleading caption;

12            (c)    use of a consolidated mailing matrix (or matrixes), and the combining

13                   of notices to creditors and other parties-in-interest, where appropriate;

14            (d)    combined scheduling of hearings, where appropriate;

15            (e)    consolidated billing by professionals employed by the estates, subject

16                   to review and apportionment of billing should the need arise;

17            (f)    joint and several liability of the Debtors’ estates for general

18                   administrative expenses that equally benefit all the estates; and

19            (g)    joint handling of other administrative matters that may aid in the

20                   expeditious and economical administration of the Debtors’ estates.

21            The Debtors propose:
                                                                           B USH K ORN FELD        L LP
     MOTION FOR JOINT ADMINISTRATION                                               LAW OFFICES
                                                                            601 Union St., Suite 5000
     AND LIMITED NOTICE              10                                  Seattle, Washington 98101-2373
     110697523\V-6                                                          Telephone (206) 292-2110
19-01189-FLK11       Doc 3    Filed 05/06/19   Entered 05/06/19   13:34:58 Facsimile
                                                                                  Pg (206)
                                                                                       10 of    27
                                                                                            292-2104
 1             to use the case caption that is set forth at page 19 of this Motion;

 2             for entry of an order approving this Motion.

 3             to give notice to all known creditors and interested parties advising them

 4                   of the joint administration; and

 5             that the Court direct the Clerk of the Court to place a notation, like that set

 6                   forth at page 19, in the docket maintained for each of the Debtors’

 7                   Chapter 11 Cases to reflect that the cases are being jointly administered.

 8   B.       Limited Notice

 9            11.       The Debtors further request that the Court limit the scope of service of

10   all notices, motions, or applications, and their related declarations, exhibits or

11   orders, including, but not limited to, the following:

12             any proposed use, sale, or lease of property of the estate pursuant to § 363
                and Bankruptcy Rules 2002(a)(2), 4001(b), and 6004;
13
               any proposed debtor in possession financing or use of cash collateral;
14
               any proposed extension of the Debtors’ exclusive time to file a plan of
15              reorganization and solicit acceptance thereof (including, without
                limitation, the time to file a disclosure statement) pursuant to § 1121 and
16              Bankruptcy Rule 3016;

17             any proposed approval of a compromise or settlement of a controversy
                pursuant to Bankruptcy Rules 2002(a)(3) and 9019 and/or § 363;
18
               any proposed abandonment or disposition of property of the estate
19              pursuant to § 554 and Bankruptcy Rules 6007(a) or (c);

20             any proposed assumption, assumption and assignment or rejection of
                contracts or leases pursuant to § 365 and Bankruptcy Rule 6006(a) or (c);
21
                                                                              B USH K ORN FELD        L LP
     MOTION FOR JOINT ADMINISTRATION                                                  LAW OFFICES
                                                                               601 Union St., Suite 5000
     AND LIMITED NOTICE              11                                     Seattle, Washington 98101-2373
     110697523\V-6                                                             Telephone (206) 292-2110
19-01189-FLK11           Doc 3   Filed 05/06/19   Entered 05/06/19   13:34:58 Facsimile
                                                                                     Pg (206)
                                                                                          11 of    27
                                                                                               292-2104
 1             any proposal to prohibit or condition the use, sale or lease of property
                pursuant to § 363 or Bankruptcy Rule 4001(a);
 2
               any proposed objections to claims pursuant to § 502 or Bankruptcy Rules
 3              3002, 3003 or 3007;

 4             any verified statement filed by any entity or committee (other than those
                appointed pursuant to §§ 1102 or 1104) representing more than one
 5              creditor pursuant to Bankruptcy Rule 2019(a) and any motion filed in
                respect thereof pursuant to Bankruptcy Rule 2019(b);
 6
               any proposed application for employment of professionals pursuant to
 7              §§ 327, 1103 or 1104 or Bankruptcy Rule 2014;

 8             any proposed application for compensation or reimbursement of expenses
                of professionals, pursuant to §§ 328, 329, 330, or 331 and Bankruptcy
 9              Rules 2002(a)(6), 2016, 2017, and 6005; except as provided by other
                orders of this Court;
10
               a hearing on any other contested matter in this Case that requires notice to
11              all creditors or equity holders pursuant to the Bankruptcy Code,
                Bankruptcy Rule 9014, or the LBR; and
12
               all other pleadings, papers, and requests for relief or other order of the
13              Court, except as limited below.

     The notices, motions and applications for which the Debtors are seeking to limit
14
     notice are hereinafter referred to as the “Limited Notice Matters.”                         For the
15
     avoidance of doubt, the Limited Notice Matters include all the “first day” motions
16
     filed on or around the Petition Date.
17
              12.    Notwithstanding the foregoing, the relief requested in this Motion does
18
     not affect the rights of all creditors to receive notice of the following matters or
19
     proceedings: (i) the date fixed for filing proofs of claim; (ii) the time fixed for
20
     filing objections to any disclosure statement and any hearing to consider approval
21
                                                                          B USH K ORN FELD        L LP
     MOTION FOR JOINT ADMINISTRATION                                              LAW OFFICES
                                                                           601 Union St., Suite 5000
     AND LIMITED NOTICE              12                                 Seattle, Washington 98101-2373
     110697523\V-6                                                         Telephone (206) 292-2110
19-01189-FLK11       Doc 3   Filed 05/06/19   Entered 05/06/19   13:34:58 Facsimile
                                                                                 Pg (206)
                                                                                      12 of    27
                                                                                           292-2104
 1   of any disclosure statement; (iii) the time fixed for accepting, rejecting, or objecting

 2   to confirmation of a plan or any modification thereof and the hearing thereon;

 3   (iv) the entry of an order confirming a plan; and (v) a hearing regarding the

 4   dismissal or conversion of this Case (the “Complete Notice Matters”).

 5                                        ARGUMENT

 6   A.       Joint Administration Of These Cases Is Appropriate

 7            Bankruptcy Rule 1015(b) makes clear that joint administration may be

 8   appropriate when two or more related debtor entities have filed for protection under

 9   the title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy

10   Code”). See, e.g., In re Brookhollow Assocs., 435 F. Supp. 763 (D. Mass. 1990),

11   aff’d, 575 F.2nd 1003 (1st Cir. 1986) (joint administration helps the Bankruptcy

12   Court administer economically and efficiently different estates with substantial

13   interests in common). Requests for joint administration of bankruptcy cases have

14   been granted in this District. See, e.g., In re Metro. Mortgage & Secs. Co., No. 42,

15   Case No. 04-00757-FPC11 (Bankr. E.D. Wash. Feb. 4, 2004). Furthermore, despite

16   LBR 1015-1(b)(1)’s general requirement that motions for joint administration be on

17   twenty-one (21) days’ notice and hearing, this Court has effectively waived that

18   requirement before and authorized joint administration on the first day of a chapter

19   11 case, on the same day the motion for joint administration was filed. Id. Here,

20   too, the Debtors request waiver of the strict notice requirement of LBR 1015-

21
                                                                          B USH K ORN FELD        L LP
     MOTION FOR JOINT ADMINISTRATION                                              LAW OFFICES
                                                                           601 Union St., Suite 5000
     AND LIMITED NOTICE              13                                 Seattle, Washington 98101-2373
     110697523\V-6                                                         Telephone (206) 292-2110
19-01189-FLK11       Doc 3   Filed 05/06/19   Entered 05/06/19   13:34:58 Facsimile
                                                                                 Pg (206)
                                                                                      13 of    27
                                                                                           292-2104
 1   1(b)(1) and request that this Motion be granted—and joint administration be

 2   authorized—on shortened notice and without a hearing.

 3            Joint administration of these estates is designed to allow for more expeditious

 4   and less expensive administration of related cases. The Advisory Committee Note

 5   (1983) to Bankruptcy Rule 1015 states:

 6                   Joint administration is distinguished from consolidation
                     and may include combining the estates by using a single
 7                   Docket for the Matters occurring in the administration,
                     including the listing of filed claims, the combining of
 8                   Notices to Creditors of different estates, and the joint
                     handling of other purely administrative matters that may
 9                   aid in expediting the cases and rendering the process less
                     costly.
10
              In this regard, joint administration for procedural and administrative matters
11
     differs significantly from substantive consolidation, in which the Debtors’ assets
12
     and liabilities are pooled and the creditors of the separate entities jointly share pro
13
     rata in the aggregate net value of the estates. See In re Standard Brands Paints
14
     Co., 154 B.R. 563 (Bankr. C.D. Cal. 1993); In re I.R.C., Inc., 105 B.R. 237, 241
15
     (Bankr. S.D.N.Y. 1989).
16
              Joint administration is merely procedural, and there is no impact on the
17
     substantive rights of creditors. In re Gianulias, No. BAP CC-12-1194-PADKL,
18
     2013 WL 1397430, at *6 (B.A.P. 9th Cir. Apr. 5, 2013); In re N.S. Garrott & Sons,
19
     63 B.R. 189, 191 (Bankr. E.D. Ark 1986). Each creditor may still file its claim
20
     against a particular Debtor’s estate by filing its proof of claim in the estate of the
21
                                                                          B USH K ORN FELD        L LP
     MOTION FOR JOINT ADMINISTRATION                                              LAW OFFICES
                                                                           601 Union St., Suite 5000
     AND LIMITED NOTICE              14                                 Seattle, Washington 98101-2373
     110697523\V-6                                                         Telephone (206) 292-2110
19-01189-FLK11       Doc 3   Filed 05/06/19   Entered 05/06/19   13:34:58 Facsimile
                                                                                 Pg (206)
                                                                                      14 of    27
                                                                                           292-2104
 1   particular Debtor against who the claim is asserted.

 2            Joint administration also is envisioned by LBR 1015-1(b)(1), which

 3   expressly sets forth certain requirements for a “motion for an order that two or more

 4   cases be jointly administered[.]” Again, although that rule also includes certain

 5   notice procedures, this Court can and has effectively waived them.                            Metro.

 6   Mortgage, at No. 42 (entering joint administration order on first day of chapter 11

 7   case). The Debtors request similar waiver in this instance.

 8            The Debtors request entry of an order that will enable the Chapter 11 Cases

 9   to proceed expeditiously and efficiently from immediately after the filing date.

10   Joint administration of these Debtors’ estates will maximize and preserve the estate

11   for the benefit of their creditors. Bankruptcy Rule 1001 provides, in pertinent part,

12   “[t]hese rules shall be construed to secure the just, speedy and inexpensive

13   determination of every case and proceeding.” The Debtors are requesting that the

14   Court expeditiously enter an order to secure the just, speedy, and inexpensive

15   administration of these related Chapter 11 Cases.

16            Joint administration of the Chapter 11 Cases of the Debtors is warranted and

17   appropriate under Bankruptcy Rule 1015(b).             As set forth in the attached

18   Declaration of John Gallagher, the affairs of the Debtors are sufficiently intertwined

19   to make joint administration of their Chapter 11 Cases more efficient and

20   economical than separate administration. Gallagher Dec. ¶ 21. For example: the

21   Debtors are “affiliates” of each other as that term is defined in the Bankruptcy
                                                                          B USH K ORN FELD        L LP
     MOTION FOR JOINT ADMINISTRATION                                              LAW OFFICES
                                                                           601 Union St., Suite 5000
     AND LIMITED NOTICE              15                                 Seattle, Washington 98101-2373
     110697523\V-6                                                         Telephone (206) 292-2110
19-01189-FLK11       Doc 3   Filed 05/06/19   Entered 05/06/19   13:34:58 Facsimile
                                                                                 Pg (206)
                                                                                      15 of    27
                                                                                           292-2104
 1   Code, inasmuch as the twelve Debtor entities related to Astria are all either its

 2   direct or indirect subsidiaries. See id.; 11 U.S.C. § 101(2).

 3            Furthermore, the Debtors have systemized many of their operations, with

 4   ongoing plans to continue systemizing the rest, so that functions once performed by

 5   each Debtor are being transitioned and performed by Astria and have already been

 6   or are in the process of being standardized, such as pharmacy operations,

 7   credentialing, IT and case management. Gallagher Dec. ¶ 22. Employees across all

 8   three Hospitals are represented by the same two Unions. Id.

 9            Moreover, the Debtors share common creditors, many of which are identified

10   in the consolidated list of the 30 largest unsecured creditors for all of the Chapter 11

11   Cases filed in each case. Id. at ¶ 23. Many of the Debtors’ largest trade vendors

12   provide goods and/or services to all of the Hospitals. As part of the capital

13   structure, multiple Debtors are obligated on multiple obligations. Id.

14            As set forth in the Gallagher Declaration, the Debtors believe that joint

15   administration of the Chapter 11 Cases will provide significant administrative

16   efficiencies without harming the substantive rights of any party in interest. Id. at

17   ¶3. Many of the motions, hearings and orders that will be filed in the Chapter 11

18   Cases almost certainly will affect each of the Debtors. The entry of an order

19   directing joint administration of the Chapter 11 Cases will reduce fees and costs by

20   avoiding duplicative filings, objections, notices, and hearings, and will allow all

21   parties in interest to monitor the Chapter 11 Cases with greater ease and efficiency.
                                                                          B USH K ORN FELD        L LP
     MOTION FOR JOINT ADMINISTRATION                                              LAW OFFICES
                                                                           601 Union St., Suite 5000
     AND LIMITED NOTICE              16                                 Seattle, Washington 98101-2373
     110697523\V-6                                                         Telephone (206) 292-2110
19-01189-FLK11       Doc 3   Filed 05/06/19   Entered 05/06/19   13:34:58 Facsimile
                                                                                 Pg (206)
                                                                                      16 of    27
                                                                                           292-2104
 1   The relief requested in the Joint Administration Motion is in the best interests of the

 2   Debtors’ estates, their creditors, and all other parties in interest and will enable the

 3   Debtors to continue to operate their businesses in chapter 11 with the least

 4   disruption. Id.

 5            The rights of the creditors of the respective Debtors’ estates will not be

 6   adversely affected by the proposed joint administration of these Chapter 11 Cases,

 7   as the relief sought is purely procedural and is not intended to affect substantive

 8   rights. The Debtors believe that there would be no material prejudice to any

 9   creditor if the Debtors’ Chapter 11 Cases are jointly administered. To the contrary,

10   the Debtors’ creditors will benefit from a substantial reduction of administrative

11   costs and fees and will receive streamlined, appropriate notice of pertinent matters.

12   Moreover, to the extent any conflict between the estates arises, the Court may take

13   such steps as are required in the future, to modify its joint administration order to

14   eliminate any such conflict.

15            The Clerk’s Office will be relieved of the burden of having to maintain

16   separate pleading files and separate Dockets with duplicative entries, while other

17   professionals will be relieved of duplicate noticing and excessive copying costs

18   associated with separate service of identical pleadings in each of the Debtors’

19   Chapter 11 Cases. Creditors will only need to review a single pleading and docket

20   to determine case status, rather than having to review pleadings and dockets in all

21   pending Chapter 11 Cases. Supervision of the administrative aspects of the Chapter
                                                                          B USH K ORN FELD        L LP
     MOTION FOR JOINT ADMINISTRATION                                              LAW OFFICES
                                                                           601 Union St., Suite 5000
     AND LIMITED NOTICE              17                                 Seattle, Washington 98101-2373
     110697523\V-6                                                         Telephone (206) 292-2110
19-01189-FLK11       Doc 3   Filed 05/06/19   Entered 05/06/19   13:34:58 Facsimile
                                                                                 Pg (206)
                                                                                      17 of    27
                                                                                           292-2104
 1   11 Cases by the Office of the United States Trustee also will be simplified.

 2            In summary, entry of an order granting this Motion will eliminate the further

 3   need for the Debtors to file identical motions and orders in each of their Chapter 11

 4   Cases when seeking relief that is common to the Debtors or to more than one

 5   Debtor; joint administration will prevent the waste of judicial resources related to,

 6   for example, the docketing of identical motions, declarations and orders; and joint

 7   administration will permit the avoidance of substantial (and duplicative) copy costs

 8   and service costs to these estates associated with the filing and serving of motions

 9   and other pleadings in multiple cases.         Based on the foregoing, the Debtors

10   respectfully submit that joint administration is in the best interests of creditors and

11   these estates and that cause exists to grant the Motion.

12            In the event the Court orders joint administration of these Chapter 11 Cases,

13   the Debtors respectfully suggest that the Astria case be used as the lead case and

14   that the following caption be approved:

15

16

17

18

19

20

21
                                                                          B USH K ORN FELD        L LP
     MOTION FOR JOINT ADMINISTRATION                                              LAW OFFICES
                                                                           601 Union St., Suite 5000
     AND LIMITED NOTICE              18                                 Seattle, Washington 98101-2373
     110697523\V-6                                                         Telephone (206) 292-2110
19-01189-FLK11       Doc 3   Filed 05/06/19   Entered 05/06/19   13:34:58 Facsimile
                                                                                 Pg (206)
                                                                                      18 of    27
                                                                                           292-2104
 1
                          UNITED STATES BANKRUPTCY COURT
 2                        EASTERN DISTRICT OF WASHINGTON

 3
     In re                                    Chapter 11
 4                                            Lead Case No. 19-01189-11
     ASTRIA HEALTH, et al.,1                  Jointly Administered
 5
                        Debtor and Debtor
 6                      In Possession.

 7
              1
               The Debtors, along with their case numbers, are as follows: Astria
 8            Health (19-01189-11), Glacier Canyon, LLC (19-01193-11), Kitchen
              and Bath Furnishings, LLC (19-01194-11), Oxbow Summit, LLC (19-
 9            01195-11), SHS Holdco, LLC (19-01196-11), SHC Medical Center -
              Toppenish (19-01190-11), SHC Medical Center - Yakima (19-01192-
10            11), Sunnyside Community Hospital Association (19-01191-11),
              Sunnyside Community Hospital Home Medical Supply, LLC (19-
11            01197-11), Sunnyside Home Health (19-01198-11), Sunnyside
              Professional Services, LLC (19-01199-11), Yakima Home Care
12            Holdings, LLC (19-01201-11), and Yakima HMA Home Health, LLC
              (19-01200-11).
13
              To assist creditors, the Debtors propose that the Clerk of the Court place the
14
     following notation in the docket for each of the Debtors’ Chapter 11 Cases:
15
                     An Order has been entered in this case directing the
16                   procedural consolidation and joint administration of the
                     chapter 11 cases of Astria Health (Case No. 19-01189-
17                   11), Glacier Canyon, LLC (Case No. 19-01193-11),
                     Kitchen and Bath Furnishings, LLC (Case No. 19-01194-
18                   11), Oxbow Summit, LLC (Case No. 19-01195-11), SHC
                     Holdco, LLC (Case No. 19-01196-11), SHC Medical
19                   Center - Toppenish (Case No. 19-01190-11), SHC
                     Medical Center - Yakima (Case No. 19-01192-11),
20                   Sunnyside Community Hospital Association (Case No.
                     19-01191-11), Sunnyside Community Hospital Home
21                   Medical Supply, LLC (Case No. 19-01197-11),
                                                                          B USH K ORN FELD        L LP
     MOTION FOR JOINT ADMINISTRATION                                              LAW OFFICES
                                                                           601 Union St., Suite 5000
     AND LIMITED NOTICE              19                                 Seattle, Washington 98101-2373
     110697523\V-6                                                         Telephone (206) 292-2110
19-01189-FLK11       Doc 3   Filed 05/06/19   Entered 05/06/19   13:34:58 Facsimile
                                                                                 Pg (206)
                                                                                      19 of    27
                                                                                           292-2104
 1                   Sunnyside Home Health (Case No. 19-01198-11),
                     Sunnyside Professional Services, LLC (Case No. 19-
 2                   01199-11), Yakima Home Care Holdings, LLC (Case No.
                     19-01201-11), and Yakima HMA Home Health, LLC
 3                   (Case No. 19-01200-11).

 4                   Consult the Docket in Case No. 19-01189-11 for all
                     matters affecting these cases.
 5
              The Debtors also will serve a copy of the Order upon all parties in interest,
 6
     notifying creditors that the Chapter 11 Cases are being jointed administered.
 7
     B.       Establishing Limited Notice Procedures In These Cases Is Appropriate
 8
              The Bankruptcy Code, the Bankruptcy Rules, and the LBR provide this
 9
     Court with authority to establish case management procedures that are tailored to
10
     address the specific needs of a given case and reduce the costs of providing notice.
11
     Bankruptcy Rule 2002(m) provides that “[t]he court may from time to time enter
12
     orders designating the matters in respect to which, the entity to whom, and the form
13
     and manner in which notices shall be sent except as otherwise provided by these
14
     rules.” Fed. R. Bankr. P. 2002(m). Bankruptcy Rule 9007 provides that “[w]hen
15
     notice is to be given under these rules, the court shall designate, if not otherwise
16
     specified herein, the time within which, the entities to whom, and the form and
17
     manner in which the notice shall be given.” Fed. R. Bankr. P. 9007. In addition,
18
     the Local Rules specifically authorize the Court to limit the parties entitled to
19
     receive notice to “those with a potential good faith objection to the proposed order
20
     or action” and establish a limited mailing list for such purposes. LBR 2002-1(b)(1),
21
                                                                          B USH K ORN FELD        L LP
     MOTION FOR JOINT ADMINISTRATION                                              LAW OFFICES
                                                                           601 Union St., Suite 5000
     AND LIMITED NOTICE              20                                 Seattle, Washington 98101-2373
     110697523\V-6                                                         Telephone (206) 292-2110
19-01189-FLK11       Doc 3   Filed 05/06/19   Entered 05/06/19   13:34:58 Facsimile
                                                                                 Pg (206)
                                                                                      20 of    27
                                                                                           292-2104
 1   (d)(1)(B).

 2            Section 105(a) of the Bankruptcy Code authorizes the Court to “issue any

 3   order, process, or judgment that is necessary or appropriate to carry out the

 4   provisions of this title.” 11 U.S.C. § 105(a). Section 102(1)(A) further provides

 5   that the phrase “after notice and a hearing” as used in the Bankruptcy Code shall be

 6   construed as meaning “such notice as is appropriate in the particular

 7   circumstances.” 11 U.S.C. § 102(1)(A). Moreover, courts possess the inherent

 8   power to manage cases before them in an efficient manner. See In re DSC, Ltd.,

 9   325 B.R. 741, 744 (Bankr. E.D. Mich. 2005) (“In setting an earlier, pre-trial

10   deadline in this case, the Court simply exercised its normal case management

11   authority, in the interest of orderly, fair, and efficient proceedings. The Court

12   clearly has such authority, under the Bankruptcy Rules and applicable rules.”).

13            Bankruptcy Rule 2002(i) provides, in pertinent part:

14                   [T]he Court may order that notices required by
                     subdivision (a)(2), (3) and (6) of this rule be transmitted
15                   to the United States Trustee and be mailed only to the
                     committees . . . appointed under § 1102 of the Code or to
16                   their authorized agents and to the creditors and equity
                     security holders who serve on the trustee or debtor in
17                   possession and file a request that all notices be mailed to
                     them.
18   Fed. R. Bankr. P. 2002(i). In addition, Bankruptcy Rules 4001, 6004, 6006, 9006,
19   9007, 9013, 9014 and 9019 each allow this Court to determine those parties to
20   whom the Debtors must provide notice.
21
                                                                          B USH K ORN FELD        L LP
     MOTION FOR JOINT ADMINISTRATION                                              LAW OFFICES
                                                                           601 Union St., Suite 5000
     AND LIMITED NOTICE              21                                 Seattle, Washington 98101-2373
     110697523\V-6                                                         Telephone (206) 292-2110
19-01189-FLK11       Doc 3   Filed 05/06/19   Entered 05/06/19   13:34:58 Facsimile
                                                                                 Pg (206)
                                                                                      21 of    27
                                                                                           292-2104
 1            LBR 2002-1 expressly allows for there to be two separate mailing lists: a

 2   Master Mailing List (“MML”) and a Limited Mailing List (“LML”). The LBR

 3   provides that both lists will be maintained by the office of the Clerk, with the MML

 4   produced and maintained automatically, and the LML established after notice and

 5   hearing. LBR 2002-1(d)(1)(A)-(B). Once these lists are established, any “[n]otice

 6   required . . . to be given to all creditors is presumed to be appropriate if provided to

 7   all entities on an MML or LML retrieved from the database of the court within five

 8   (5) days of the notice, and as required by [Bankruptcy Rules] 2002 and 9036.”

 9   LBR 2002-1(d)(1) (emphasis added).           Furthermore, this Court has previously

10   granted similar relief. See, e.g., In re The Catholic Bishop of Spokane a/k/a The

11   Catholic Diocese of Spokane, No. 15, Case No. 04-08822-FPC11 (Bankr. E.D.

12   Wash. Dec. 6, 2004).

13            Given that there are approximately one thousand creditors in this case, it

14   would be impractical and would impose a large administrative and economic

15   burden upon the Debtors’ estates if the Debtors were required to mail notice of

16   every matter in this Case to all parties listed on the creditor matrix. Under the

17   circumstances, the Debtors request that the notice procedures outlined below (the

18   “Notice Procedures”) be implemented to establish an efficient protocol to provide

19   notice to interested parties in this case.

20            1.     Proposed Notice Procedures

21            As permitted by Bankruptcy Rules 2002(i) and (m) and LBR 2002-1, the
                                                                          B USH K ORN FELD        L LP
     MOTION FOR JOINT ADMINISTRATION                                              LAW OFFICES
                                                                           601 Union St., Suite 5000
     AND LIMITED NOTICE              22                                 Seattle, Washington 98101-2373
     110697523\V-6                                                         Telephone (206) 292-2110
19-01189-FLK11       Doc 3   Filed 05/06/19   Entered 05/06/19   13:34:58 Facsimile
                                                                                 Pg (206)
                                                                                      22 of    27
                                                                                           292-2104
 1   Debtors propose that the Court enter an order that, to the extent allowed, limits the

 2   parties upon whom the Debtors must serve the Limited Notice Matters in these

 3   Chapter 11 Cases. This Order should also designate the manner of service as set

 4   forth below regarding all matters for which the Bankruptcy Code and the

 5   Bankruptcy Rules authorize the Court to designate the manner of service, including

 6   matters subject to Bankruptcy Rules 2002(i), 4001, 6004, 6006 or 6007 and LBR

 7   2002-1, 6004-1, 6006-1 or 6007-1.            It is well within the Court’s authority to

 8   regulate notices and to approve the notice procedures proposed by the Debtors.

 9   Further, these notice procedures will minimize administrative burdens in this Case

10   without diminishing creditor participation.

11                   a.      Service of Limited Notice Matters that Are Not Emergency or
                             Expedited Motions
12
              Specifically, the Debtors propose that notices regarding the Limited Notice
13
     Matters that will be heard on regular notice be served by first class mail upon only
14
     the LML, comprising the following: (a) counsel to the Debtors (Dentons US LLP,
15
     601 South Figueroa Street, Suite 2500, Los Angeles, CA 90017, Attn: Samuel R.
16
     Maizel, Esq.; Dentons US LLP, 1900 K Street, Washington, DC 20006, Attn: Sam
17
     J. Alberts, Esq.; Bush Kornfeld LLP, 601 Union Street, Suite 5000, Seattle, WA
18
     98101, Attn: James L. Day, Esq.), (b) the Office of the United States Trustee, (c)
19
     the creditors appearing on the list filed in accordance with Bankruptcy Rule
20
     1007(d) by the Debtors unless and until a Committee is appointed and it retains
21
                                                                            B USH K ORN FELD        L LP
     MOTION FOR JOINT ADMINISTRATION                                                LAW OFFICES
                                                                             601 Union St., Suite 5000
     AND LIMITED NOTICE              23                                   Seattle, Washington 98101-2373
     110697523\V-6                                                           Telephone (206) 292-2110
19-01189-FLK11       Doc 3     Filed 05/06/19   Entered 05/06/19   13:34:58 Facsimile
                                                                                   Pg (206)
                                                                                        23 of    27
                                                                                             292-2104
 1   counsel, then in such event, to counsel for the Committee, (d) the United States of

 2   America, by service to the Attorney General of the United States and the United

 3   States Attorney for the Eastern District of Washington, and any department or

 4   agency of the United States of America that is affected by the Limited Notice

 5   Matter until counsel for the United States makes an appearance on behalf of that

 6   department or agency, and, thereafter on that counsel, (e) the State of Washington,

 7   by service to the Attorney General of Washington, and any department or agency of

 8   the State that is affected by the Limited Notice Matter until counsel for the State

 9   makes an appearance on behalf of that department or agency, and thereafter on that

10   counsel, (f) parties that file with the Court and serve upon the Debtors requests for

11   notice of all matters in accordance with Bankruptcy Rule 2002(i) and who

12   expressly request hard copy service (and absent such request, will receive service

13   electronically, consistent with LBR 2002-1(b)(3)), (g) all secured lenders, (h)

14   counsel for the lenders providing debtor in possession financing (Arent Fox LLP,

15   1301 Avenue of the Americas, Floor 42, New York, NY 10019, Attn: Robert M.

16   Hirsh, Esq. and Jordana L. Renert, Esq.), and (h) any party with a pecuniary interest

17   in the subject matter of the particular Limited Notice Matter or its counsel.

18                   b.      Service of Limited Notice Matters that Require Emergency or
                             Expedited Relief
19
              Pursuant to LBR 2002-1(b)(3), motions filed in these Chapter 11 Cases that
20
     require emergency or expedited relief must be served by email, fax or personal
21
                                                                            B USH K ORN FELD        L LP
     MOTION FOR JOINT ADMINISTRATION                                                LAW OFFICES
                                                                             601 Union St., Suite 5000
     AND LIMITED NOTICE              24                                   Seattle, Washington 98101-2373
     110697523\V-6                                                           Telephone (206) 292-2110
19-01189-FLK11       Doc 3     Filed 05/06/19   Entered 05/06/19   13:34:58 Facsimile
                                                                                   Pg (206)
                                                                                        24 of    27
                                                                                             292-2104
 1   service. In some instances, service by one of the means listed is not possible within

 2   the time frame available or is not practical (e.g., service on a very large group for

 3   which a debtor has no fax or email addresses readily available). The Debtors

 4   propose that service of emergency or expedited Limited Notice Matters be upon

 5   only the LML and that, in addition to the service methods authorized by LBR 2002-

 6   1(b)(3), service of emergency or expedited Limited Notice Matters by overnight

 7   delivery be authorized if such notice will be delivered prior to the scheduled

 8   hearing time.

 9            2.     The Limited Notice Procedures Are Necessary and Appropriate

10            The above proposed limited notice procedures are necessary and appropriate

11   given that the creditor body is large and many of the creditors would not be

12   interested in receiving copies of all the Limited Notice Matters, but would find

13   service of all these motions and other documents wasteful. Requiring notice to, and

14   service upon, so many parties, therefore, would substantially augment the cost and

15   administrative burden on the Debtors, without conferring any meaningful benefit to

16   the Debtors’ estates, and thus would diminish the assets ultimately available for the

17   operations of the Debtors and distributions to creditors. Further, allowing service

18   of an emergency motion by overnight delivery in the instances outlined above

19   provides parties on the LML with adequate notice and preserves the Debtors’

20   ability to bring such matters on a timely and efficient basis. The Debtors submit

21   that such notice constitutes due and sufficient notice of the Limited Notice Matters.
                                                                          B USH K ORN FELD        L LP
     MOTION FOR JOINT ADMINISTRATION                                              LAW OFFICES
                                                                           601 Union St., Suite 5000
     AND LIMITED NOTICE              25                                 Seattle, Washington 98101-2373
     110697523\V-6                                                         Telephone (206) 292-2110
19-01189-FLK11       Doc 3   Filed 05/06/19   Entered 05/06/19   13:34:58 Facsimile
                                                                                 Pg (206)
                                                                                      25 of    27
                                                                                           292-2104
 1            If this Motion is granted, the Debtors will provide a copy of the LML to any

 2   creditor or party in interest that requests it. The Debtors will also send a copy of

 3   any order granting this Motion to all known creditors.

 4                                            NOTICE

 5            Counsel to the Debtors will serve this Motion, the Declaration of John

 6   Gallagher, and the Notice of First Day Motions on: (i) the Office of the United

 7   States Trustee; (ii) all secured lenders and lenders providing debtor in possession

 8   financing; (iii) the thirty (30) largest general unsecured creditors appearing on the

 9   consolidated list filed in accordance with Bankruptcy Rule 1007(d); (iv) the United

10   States of America and the State of Washington; and (vi) parties that file with the

11   Court and serve upon the Debtors requests for notice of all matters in accordance

12   with Bankruptcy Rule 2002(i).

13            In the event that the Court grants the relief requested by the Motion, the

14   Debtors shall provide notice of the entry of the order granting such relief upon each

15   of the foregoing parties and any other parties in interest in accordance with the

16   Local Bankruptcy Rules and as the Court directs. The Debtors submit that such

17   notice is sufficient and that no other or further notice be given.

18                                        CONCLUSION

19            WHEREFORE, the Debtors respectfully request that the Emergency Motion

20   be granted and an Order be issued that:

21            (1)    authorizes the joint administration of the Debtor’s bankruptcy estates;
                                                                          B USH K ORN FELD        L LP
     MOTION FOR JOINT ADMINISTRATION                                              LAW OFFICES
                                                                           601 Union St., Suite 5000
     AND LIMITED NOTICE              26                                 Seattle, Washington 98101-2373
     110697523\V-6                                                         Telephone (206) 292-2110
19-01189-FLK11       Doc 3   Filed 05/06/19   Entered 05/06/19   13:34:58 Facsimile
                                                                                 Pg (206)
                                                                                      26 of    27
                                                                                           292-2104
 1            (2)    approves the form of caption suggested herein;

 2            (3)    authorizes the use of consolidated lists;

 3            (4)    approves the limited notice procedures set forth herein, specifically the

 4                   use of the LML for Limited Notice Matters; and

 5            (5)    grants such other and further relief as this Court deems just and proper

 6                   under the circumstances.

 7   Dated: May 6, 2019

 8                                                   /s/ James L. Day
                                                    JAMES L. DAY (WSBA #20474)
 9                                                  BUSH KORNFELD LLP

10                                                  SAMUEL R. MAIZEL (Pro Hac Vice
                                                    pending)
11                                                  SAM J. ALBERTS (WSBA #22255)
                                                    DENTONS US LLP
12
                                                    Proposed Attorneys for the Chapter 11
13                                                  Debtors and Debtors In Possession

14

15

16

17

18

19

20

21
                                                                           B USH K ORN FELD        L LP
     MOTION FOR JOINT ADMINISTRATION                                               LAW OFFICES
                                                                            601 Union St., Suite 5000
     AND LIMITED NOTICE              27                                  Seattle, Washington 98101-2373
     110697523\V-6                                                          Telephone (206) 292-2110
19-01189-FLK11       Doc 3    Filed 05/06/19   Entered 05/06/19   13:34:58 Facsimile
                                                                                  Pg (206)
                                                                                       27 of    27
                                                                                            292-2104
